 

Exhibit 10.3.4

 

MONACO COACH CORPORATION

1993 STOCK PLAN

RESTRICTED STOCK UNIT

AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is effective as of (Date) (the
“Date of Grant”), between MONACO COACH CORPORATION (hereinafter called the
“Company”) and (NAME) (hereinafter called the “Participant”).  Unless otherwise
defined herein, the terms defined in the amended and restated 1993 Stock Plan
(the “Plan”) will have the same defined meanings in this Agreement.

 


1.                                       AWARD GRANT.  THE COMPANY HEREBY AWARDS
TO PARTICIPANT (   #  ) RESTRICTED STOCK UNITS UNDER THE PLAN.  EACH RESTRICTED
STOCK UNIT REPRESENTS A VALUE EQUAL TO THE FAIR MARKET OF A SHARE ON THE DATE
THAT IT VESTS.  PRIOR TO ACTUAL PAYMENT OF ANY VESTED RESTRICTED STOCK UNITS,
SUCH RESTRICTED STOCK UNIT WILL REPRESENT AN UNSECURED OBLIGATION OF THE
COMPANY, PAYABLE (IF AT ALL) ONLY FROM THE GENERAL ASSETS OF THE COMPANY.


 


2.                                       OBLIGATION TO PAY.  SUBJECT TO ANY
ACCELERATION PROVISIONS SET FORTH HEREIN OR IN THE PLAN, ONE HUNDRED PERCENT
(100%) OF THE RESTRICTED STOCK UNITS WILL VEST ON THE THIRD ANNIVERSARY OF THE
DATE OF GRANT, SUBJECT TO PARTICIPANT CONTINUING TO BE A DIRECTOR THROUGH SUCH
DATE.  NOTWITHSTANDING THE FOREGOING VESTING SCHEDULE, IN THE EVENT PARTICIPANT
CEASES TO BE A DIRECTOR AS THE RESULT OF PARTICIPANT’S DEATH, DISABILITY OR
RETIREMENT, 100% OF THE RESTRICTED STOCK UNITS WILL IMMEDIATELY VEST IN FULL. 
IN ADDITION, IF ON OR FOLLOWING A CHANGE OF CONTROL PARTICIPANT’S STATUS AS A
DIRECTOR OR A DIRECTOR OF THE SUCCESSOR CORPORATION, AS APPLICABLE, IS
TERMINATED OTHER THAN UPON A VOLUNTARY RESIGNATION BY THE PARTICIPANT, THEN 100%
OF THE RESTRICTED STOCK UNITS WILL IMMEDIATELY VEST IN FULL.


 

For purposes of this Section 2, Participant will be considered to have ceased to
be a Director as a result of his or her “Retirement” if Participant has provided
five (5) or more years of continual service as a Director through the date of
such termination.

 


3.                                       PAYMENT AFTER VESTING.  ANY RESTRICTED
STOCK UNITS THAT VEST IN ACCORDANCE WITH SECTION 2 WILL BE PAID TO PARTICIPANT
(OR IN THE EVENT OF PARTICIPANT’S DEATH, TO HIS OR HER ESTATE) IN WHOLE SHARES
AS SOON AS ADMINISTRATIVELY PRACTICABLE AFTER VESTING, SUBJECT TO PARTICIPANT
SATISFYING ANY APPLICABLE TAX WITHHOLDING OBLIGATIONS AS SET FORTH IN
SECTION 8.  THE PARTICIPANT WILL NOT BE REQUIRED TO MAKE ANY ADDITIONAL MONETARY
PAYMENT (OTHER THAN APPLICABLE TAX WITHHOLDING, IF ANY) UPON SETTLEMENT OF THE
AWARD.


 

Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination as a
Director or other Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (i) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination,
and (ii) the payment of such accelerated Restricted Stock Units will result in
the imposition of additional tax under Section 409A if paid to Participant on or
within the six (6) month period following Participant’s termination, then the
payment of such accelerated Restricted Stock Units will not be

 

1

--------------------------------------------------------------------------------


 

made until the date six (6) months and one (1) day following the date of
Participant’s termination, unless the Participant dies following his or her
termination, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death.  It
is the intent of this Agreement to comply with the requirements of Section 409A
so that none of the Restricted Stock Units provided under this Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.  For
purposes of this Agreement, “Section 409A” means Section 409A of the Code, and
any proposed, temporary or final Treasury Regulations and Internal Revenue
Service guidance thereunder, as each may be amended from time to time.

 


4.                                       PAYMENTS AFTER DEATH.  ANY DISTRIBUTION
OR DELIVERY TO BE MADE TO PARTICIPANT UNDER THIS AGREEMENT WILL, IF PARTICIPANT
IS THEN DECEASED, BE MADE TO PARTICIPANT’S DESIGNATED BENEFICIARY, OR IF NO
BENEFICIARY SURVIVES PARTICIPANT, THE ADMINISTRATOR OR EXECUTOR OF PARTICIPANT’S
ESTATE.  ANY SUCH TRANSFEREE MUST FURNISH THE COMPANY WITH (I) WRITTEN NOTICE OF
HIS OR HER STATUS AS TRANSFEREE, AND (II) EVIDENCE SATISFACTORY TO THE COMPANY
TO ESTABLISH THE VALIDITY OF THE TRANSFER AND COMPLIANCE WITH ANY LAWS OR
REGULATIONS PERTAINING TO SAID TRANSFER.


 


5.                                       RIGHTS AS STOCKHOLDER.  EXCEPT AS SET
FORTH IN SECTION 4, NEITHER PARTICIPANT NOR ANY PERSON CLAIMING UNDER OR THROUGH
PARTICIPANT WILL HAVE ANY OF THE RIGHTS OR PRIVILEGES OF A STOCKHOLDER OF THE
COMPANY IN RESPECT OF ANY SHARES DELIVERABLE HEREUNDER, UNLESS AND UNTIL
CERTIFICATES REPRESENTING SUCH SHARES WILL HAVE BEEN ISSUED, RECORDED ON THE
RECORDS OF THE COMPANY OR ITS TRANSFER AGENTS OR REGISTRARS, AND DELIVERED TO
PARTICIPANT.


 


6.                                       DIVIDEND EQUIVALENT RIGHTS.  IN THE
EVENT CASH DIVIDENDS ARE PAID WITH RESPECT TO COMMON STOCK ON AND AFTER THE DATE
OF GRANT AND BEFORE THE SETTLEMENT OF THE AWARD PURSUANT TO SECTION 3, ON THE
DATE THIS AWARD IS SETTLED UPON VESTING OF RESTRICTED STOCK UNITS PURSUANT TO
SECTION 3, PARTICIPANT WILL ALSO RECEIVE AN AMOUNT OF CASH EQUAL TO THE PER
SHARE AMOUNT OF CASH DIVIDENDS SO PAID ON OR AFTER THE DATE OF GRANT AND BEFORE
SETTLEMENT MULTIPLIED BY THE NUMBER OF SHARES ACTUALLY DELIVERABLE UPON
SETTLEMENT OF THIS AWARD.


 


7.                                       EFFECT ON SERVICE.  PARTICIPANT
ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT
TO SECTION 2 HEREOF IS EARNED ONLY BY PARTICIPANT CONTINUING TO BE A  DIRECTOR
THROUGH THE APPLICABLE VESTING DATES. PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF PARTICIPANT CONTINUING TO BE A DIRECTOR FOR THE VESTING PERIOD, FOR
ANY PERIOD, OR AT ALL.


 


8.                                       TAX WITHHOLDING.  THE COMPANY WILL
WITHHOLD OTHERWISE DELIVERABLE SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE
MINIMUM AMOUNT REQUIRED TO BE WITHHELD WITH RESPECT TO ANY INCOME, EMPLOYMENT
AND OTHER TAXES WHICH THE COMPANY DETERMINES MUST BE WITHHELD WITH RESPECT TO
SUCH SHARES ISSUABLE WITH RESPECT TO THIS AWARD.  ONLY WHOLE SHARES WILL BE
WITHHELD TO SATISFY ANY TAX WITHHOLDING OBLIGATIONS PURSUANT TO THIS SECTION 8. 
AT THE DISCRETION OF THE COMPANY, THE COMPANY WILL EITHER (I) ROUND DOWN THE
NUMBER OF SHARES SO WITHHELD AND PARTICIPANT WILL PAY TO THE COMPANY AN AMOUNT
IN CASH SUFFICIENT TO SATISFY THE REMAINING TAX WITHHOLDING DUE AND PAYABLE AS A
RESULT OF THE COMPANY NOT RETAINING FRACTIONAL SHARES, OR (II) THE NUMBER OF
SHARES WITHHELD WILL BE ROUNDED UP TO THE NEAREST WHOLE SHARE, WITH A CASH
REFUND TO PARTICIPANT FOR ANY VALUE OF THE SHARES WITHHELD IN EXCESS OF THE TAX
OBLIGATION


 

2

--------------------------------------------------------------------------------


 


(PURSUANT TO SUCH PROCEDURES AS THE COMPANY MAY SPECIFY FROM TIME TO TIME). 
SHOULD THE COMPANY ROUND DOWN THE NUMBER OF SHARES WITHHELD AND IS UNABLE TO
PROCURE THE ADDITIONAL CASH AMOUNTS FROM PARTICIPANT, PARTICIPANT AGREES AND
ACKNOWLEDGES THAT PARTICIPANT IS GIVING THE COMPANY PERMISSION TO WITHHOLD FROM
PARTICIPANT’S PAYCHECK(S) OR OTHER COMPENSATION OR REMUNERATION AN AMOUNT EQUAL
TO THE REMAINING TAX WITHHOLDING DUE AND PAYABLE AS A RESULT OF THE COMPANY NOT
RETAINING FRACTIONAL SHARES.  BY ACCEPTING THIS AWARD, PARTICIPANT EXPRESSLY
CONSENTS TO THE WITHHOLDING OF SHARES AND TO ANY ADDITIONAL CASH WITHHOLDING AS
PROVIDED FOR IN THIS SECTION 8.


 


9.                                         ADDITIONAL CONDITIONS TO ISSUANCE OF
STOCK.  IF AT ANY TIME THE COMPANY WILL DETERMINE, IN ITS DISCRETION, THAT THE
LISTING, REGISTRATION OR QUALIFICATION OF THE SHARES UPON ANY SECURITIES
EXCHANGE OR UNDER ANY STATE OR FEDERAL LAW, OR THE CONSENT OR APPROVAL OF ANY
GOVERNMENTAL REGULATORY AUTHORITY IS NECESSARY OR DESIRABLE AS A CONDITION TO
THE ISSUANCE OF SHARES TO PARTICIPANT (OR HIS ESTATE), SUCH ISSUANCE WILL NOT
OCCUR UNLESS AND UNTIL SUCH LISTING, REGISTRATION, QUALIFICATION, CONSENT OR
APPROVAL WILL HAVE BEEN EFFECTED OR OBTAINED FREE OF ANY CONDITIONS NOT
ACCEPTABLE TO THE COMPANY.  WHERE THE COMPANY DETERMINES THAT THE DELIVERY OF
THE PAYMENT OF ANY SHARES WILL VIOLATE FEDERAL SECURITIES LAWS OR OTHER
APPLICABLE LAWS, THE COMPANY WILL DEFER DELIVERY UNTIL THE EARLIEST DATE AT
WHICH THE COMPANY REASONABLY ANTICIPATES THAT THE DELIVERY OF SHARES WILL NO
LONGER CAUSE SUCH VIOLATION.  THE COMPANY WILL MAKE ALL REASONABLE EFFORTS TO
MEET THE REQUIREMENTS OF ANY SUCH STATE OR FEDERAL LAW OR SECURITIES EXCHANGE
AND TO OBTAIN ANY SUCH CONSENT OR APPROVAL OF ANY SUCH GOVERNMENTAL AUTHORITY.


 


10.                                    RESTRICTIONS ON SALE OF SECURITIES. 
SUBJECT TO SECTION 9, THE SHARES ISSUED AS PAYMENT FOR VESTED RESTRICTED STOCK
UNITS AWARDED UNDER THIS AGREEMENT WILL BE REGISTERED UNDER THE FEDERAL
SECURITIES LAWS AND WILL BE FREELY TRADABLE UPON RECEIPT.  HOWEVER,
PARTICIPANT’S SUBSEQUENT SALE OF THE SHARES WILL BE SUBJECT TO ANY MARKET
BLACKOUT-PERIOD THAT MAY BE IMPOSED BY THE COMPANY AND MUST COMPLY WITH THE
COMPANY’S INSIDER TRADING POLICIES, AND ANY OTHER APPLICABLE SECURITIES LAWS.


 


11.                                    SUCCESSORS.  SUBJECT TO THE LIMITATION ON
THE TRANSFERABILITY OF THIS GRANT CONTAINED HEREIN, THIS AGREEMENT WILL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE HEIRS, LEGATEES, LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.


 


12.                                    ADDRESS FOR NOTICES.  ANY NOTICE TO BE
GIVEN TO THE COMPANY UNDER THE TERMS OF THIS AGREEMENT WILL BE ADDRESSED TO THE
COMPANY, IN CARE OF ITS’ SECRETARY AT MONACO COACH CORPORATION, 91320 COBURG
INDUSTRIAL WAY, COBURG, OREGON 97408, OR AT SUCH OTHER ADDRESS AS THE COMPANY
MAY HEREAFTER DESIGNATE IN WRITING.


 


13.                                    TRANSFERABILITY.  EXCEPT TO THE LIMITED
EXTENT PROVIDED IN SECTION 4, THIS GRANT AND THE RIGHTS AND PRIVILEGES CONFERRED
HEREBY WILL NOT BE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN ANY WAY
(WHETHER BY OPERATION OF LAW OR OTHERWISE) AND WILL NOT BE SUBJECT TO SALE UNDER
EXECUTION, ATTACHMENT OR SIMILAR PROCESS.  UPON ANY ATTEMPT TO TRANSFER, ASSIGN,
PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF THIS GRANT, OR ANY RIGHT OR
PRIVILEGE CONFERRED HEREBY, OR UPON ANY ATTEMPTED SALE UNDER ANY EXECUTION,
ATTACHMENT OR SIMILAR PROCESS, THIS GRANT AND THE RIGHTS AND PRIVILEGES
CONFERRED HEREBY IMMEDIATELY WILL BECOME NULL AND VOID.


 


14.                                    PLAN GOVERNS.  THIS AGREEMENT IS SUBJECT
TO ALL TERMS AND PROVISIONS OF THE PLAN.  IN THE EVENT OF A CONFLICT BETWEEN ONE
OR MORE PROVISIONS OF THIS AGREEMENT AND ONE OR MORE PROVISIONS OF THE PLAN, THE
PROVISIONS OF THE PLAN WILL GOVERN.


 

3

--------------------------------------------------------------------------------


 


15.                                 ADMINISTRATOR AUTHORITY.  THE ADMINISTRATOR
WILL HAVE THE POWER TO INTERPRET THE PLAN AND THIS AGREEMENT AND TO ADOPT SUCH
RULES FOR THE ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS ARE
CONSISTENT THEREWITH AND TO INTERPRET OR REVOKE ANY SUCH RULES (INCLUDING, BUT
NOT LIMITED TO, THE DETERMINATION OF WHETHER OR NOT ANY RESTRICTED STOCK UNITS
HAVE VESTED).  ALL ACTIONS TAKEN AND ALL INTERPRETATIONS AND DETERMINATIONS MADE
BY THE ADMINISTRATOR IN GOOD FAITH WILL BE FINAL AND BINDING UPON PARTICIPANT,
THE COMPANY AND ALL OTHER INTERESTED PERSONS.  NO MEMBER OF THE ADMINISTRATOR
WILL BE PERSONALLY LIABLE FOR ANY ACTION, DETERMINATION OR INTERPRETATION MADE
IN GOOD FAITH WITH RESPECT TO THE PLAN OR THIS AGREEMENT.


 


16.                                    ELECTRONIC DELIVERY.  THE COMPANY MAY, IN
ITS SOLE DISCRETION, DECIDE TO DELIVER ANY DOCUMENTS RELATED TO RESTRICTED STOCK
UNITS AWARDED UNDER THE PLAN OR FUTURE RESTRICTED STOCK UNITS THAT MAY BE
AWARDED UNDER THE PLAN BY ELECTRONIC MEANS OR REQUEST PARTICIPANT’S CONSENT TO
PARTICIPATE IN THE PLAN BY ELECTRONIC MEANS.  PARTICIPANT HEREBY CONSENTS TO
RECEIVE SUCH DOCUMENTS BY ELECTRONIC DELIVERY AND AGREES TO PARTICIPATE IN THE
PLAN THROUGH AN ON-LINE OR ELECTRONIC SYSTEM ESTABLISHED AND MAINTAINED BY THE
COMPANY OR ANOTHER THIRD PARTY DESIGNATED BY THE COMPANY.


 


17.                                    CAPTIONS.  CAPTIONS PROVIDED HEREIN ARE
FOR CONVENIENCE ONLY AND ARE NOT TO SERVE AS A BASIS FOR INTERPRETATION OR
CONSTRUCTION OF THIS AGREEMENT.


 


18.                                    AGREEMENT SEVERABLE.  IN THE EVENT THAT
ANY PROVISION IN THIS AGREEMENT WILL BE HELD INVALID OR UNENFORCEABLE, SUCH
PROVISION WILL BE SEVERABLE FROM, AND SUCH INVALIDITY OR UNENFORCEABILITY WILL
NOT BE CONSTRUED TO HAVE ANY EFFECT ON, THE REMAINING PROVISIONS OF THIS
AGREEMENT.


 


19.                                 ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE UNDERSTANDING OF THE PARTIES ON THE SUBJECTS COVERED. 
THE PARTICIPANT EXPRESSLY WARRANTS THAT HE OR SHE IS NOT EXECUTING THIS
AGREEMENT IN RELIANCE ON ANY PROMISES, REPRESENTATIONS, OR INDUCEMENTS OTHER
THAN THOSE CONTAINED HEREIN.


 


20.                                 MODIFICATIONS TO THE AGREEMENT.  THIS
AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING OF THE PARTIES ON THE SUBJECTS
COVERED.  THE PARTICIPANT EXPRESSLY WARRANTS THAT HE OR SHE IS NOT ACCEPTING
THIS AGREEMENT IN RELIANCE ON ANY PROMISES, REPRESENTATIONS, OR INDUCEMENTS
OTHER THAN THOSE CONTAINED HEREIN.  MODIFICATIONS TO THIS AGREEMENT OR THE PLAN
CAN BE MADE ONLY IN AN EXPRESS WRITTEN CONTRACT EXECUTED BY A DULY AUTHORIZED
OFFICER OF THE COMPANY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN OR
THIS AGREEMENT, THE COMPANY RESERVES THE RIGHT TO REVISE THIS AGREEMENT AS IT
DEEMS NECESSARY OR ADVISABLE, IN ITS SOLE DISCRETION AND WITHOUT THE CONSENT OF
PARTICIPANT, TO COMPLY WITH SECTION 409A OF THE CODE OR TO OTHERWISE AVOID
IMPOSITION OF ANY ADDITIONAL TAX OR INCOME RECOGNITION UNDER SECTION 409A OF THE
CODE PRIOR TO THE ACTUAL PAYMENT OF SHARES PURSUANT TO THIS AWARD OF RESTRICTED
STOCK UNITS.


 


21.                                    AMENDMENT, SUSPENSION OR TERMINATION OF
THE PLAN.  BY ACCEPTING THIS AWARD, THE PARTICIPANT EXPRESSLY WARRANTS THAT HE
OR SHE HAS RECEIVED A RIGHT TO ACQUIRE SHARES UNDER THE PLAN, AND HAS RECEIVED,
READ AND UNDERSTOOD A DESCRIPTION OF THE PLAN.  THE PARTICIPANT UNDERSTANDS THAT
THE PLAN IS DISCRETIONARY IN NATURE AND MAY BE MODIFIED, SUSPENDED OR TERMINATED
BY THE COMPANY AT ANY TIME.


 


22.                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF OREGON, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF.  FOR PURPOSES OF LITIGATING

 

4

--------------------------------------------------------------------------------


 


ANY DISPUTE THAT ARISES UNDER THIS AWARD OF RESTRICTED STOCK UNITS OR THIS
AGREEMENT, THE PARTIES HEREBY SUBMIT TO AND CONSENT TO THE JURISDICTION OF THE
STATE OF OREGON, AND AGREE THAT SUCH LITIGATION SHALL BE CONDUCTED IN THE COURTS
OF LANE COUNTY, OREGON, OR THE FEDERAL COURTS FOR THE UNITED STATES LOCATED IN
OR AROUND LANE COUNTY, OREGON, AND NO OTHER COURTS, WHERE THIS AWARD OF
RESTRICTED STOCK UNITS IS MADE AND/OR TO BE PERFORMED.


 

IN WITNESS WHEREOF, the parties have signed this Agreement effective as of the
date and year indicated above.

 

 

MONACO COACH CORPORATION

 

 

 

 

By:

 

 

 

Kay L. Toolson, Chairman and

 

 

Chief Executive Officer

 

ACCEPTED:

 

 

 

Participant

 

PRINT NAME:

 

 

 

DATE:

 

 

 

5

--------------------------------------------------------------------------------

 

 